Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 79-81 and 102-106 remain in the application as withdrawn.  Applicant’s traversal will be addressed in the below remarks.


Claim Rejections - 35 USC § 112
Claims 115-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 115, the radial thickness of the casing being smaller at the second end is not further limiting to the casing increasing from the second end towards the pressure side as defined in claim 109 because the increasing casing would inherently be smaller as the second end.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 71-73, 75, 77-78 and 107-108 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bainbridge (US 5,324,149).  Bainbridge discloses nut (14) having a body with an internal thread (30); a polygonal section with a “polygonal outer contour” (see Fig. 8) including corners (20) with key faces between the corners each having a recess (22), a pressure base at a first side with a pressure surface (17), and a flange (24) between the pressure surface and the polygonal section. The recesses extends from a second end face (21) towards the pressure base and would define a thread-bearing casing at the thread and which has a minimum thickness at the “region” of the second end (at 29) and a greater thickness in the “region” of the pressure side.  The casing is shown to have a thickness at least .05 times the internal diameter and the key faces are shown at least 10% the distance between the corners.  It should be noted that the thread-bearing casing as claimed is a recitation of intended use because as it is defined in the disclosure its’ structure is based on the “stressing as a result of a threaded bolt screwed into [the nut]” so therefore, the prior art need only be capable of the intended use.  See MPEP 2114.  Therefore, in Bainbridge the thread-bearing casing would have a radial minimum thickness of 0.05 depending on the stressing applied by a bolt such as if the stressing were zero.  
Bainbridge discloses the recesses to stop short of the flange forming a pressure base between the recesses and the flange (see Fig. 3) and also discloses the recesses to have a U-shape in cross-section such that minimum radial thickness increases transversely from a base area towards the corners (see Fig. 8).  
Bainbridge further shows the pressure surface to include a planer surfaces at a distal end of the conical face.  The limitation as a pressure surface is a recitation of intended use.  See MPEP 2114.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bainbridge.  Bainbridge does not disclose the recesses extending to the flange.  At the time the invention was made, it would have been an obvious matter of design choice for one of ordinary skill in the art to extend the recesses to the flange in Bainbridge because it is only one of limited group possible recesses lengths providing the same predictable results.


Claims 120-122 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bainbridge as applied to claims 71, 107 and 108 above, and further in view of Nether (US 6,069,344).  Bainbridge does not disclose the planer pressure surface extending radially beyond the polygonal section.  Nether discloses nut (20) similar to Bainbridge for use with a wheel but, Nether discloses the nut to include a flange (22) with a planer surface extending radially beyond a polygonal section.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the nut of Bainbridge with a flange having a planer pressure surfaces extending radially beyond the polygonal section as disclosed in Nether so the low weight nut of Bainbridge could be used with the aftermarket wheel assembly disclosed in Nether.


Allowable Subject Matter
Claims 76, 94-100, 109 are allowable.  

Claim 110-114 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 115-119 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Remarks
	Applicant’s remarks have been considered and were addressed in the above rejection and indication of allowable subject matter so no further response is believed necessary.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bachle (US 6,213,885) is cited as another example of a nut with a planer pressure surface extending beyond a polygonal surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677